--------------------------------------------------------------------------------

Exhibit 10.2


CONSULTING AGREEMENT
FOR TERM


This Consulting Agreement for Term, hereinafter the “Agreement,” is entered into
between:
 
AMERICAN RESTAURANT CONCEPTS, INC., hereinafter “ARC”, 1405 West Pinhook Road,
Suite 102, Lafayette, Louisiana 70503; and,


MICHAEL P. ROSENBERGER, hereinafter “Rosenberger”, 12763 Clear Springs Drive,
Jacksonville, Florida 32225;


who did declare that:


WHEREAS, Rosenberger formerly served as President, Chief Executive Officer,
Chief Financial Officer, Secretary and a member of the Board of Directors of ARC
and as such has valuable knowledge and information which may benefit ARC; and,
 
WHEREAS, ARC desires to retain Rosenberger as a consultant for a term; and,
 
WHEREAS, Rosenberger desires to be retained as a consultant for a term by ARC;
 
NOW THEREFORE, ARC and Rosenberger enter into the Agreement subject to the
following terms, covenants, conditions and agreements:
 
 
1.
TERM:

 
The Agreement shall commence on the date the “Voluntary Resignation and
Compensation Agreement, with Exclusive Assignment”, of even date entered into
between ARC, Rosenberger and Moose River Management, Inc. becomes effective and
terminate on December 31, 2013 at 11:59:59 p.m.
 

1

 

 

 
2.
NON-CANCELABLE:

 
The Agreement is non-cancelable.  Neither ARC nor Rosenberger may terminate this
Agreement.
 
 
3.
DUTIES OF ROSENBERGER:

 
Rosenberger shall assist ARC on an as requested basis through personal
conferences, telephone conferences and other means of communication in
connection with ARC’s prior business and future business, including but not
limited to:
 
 
A.
Operating procedures.

 
 
B.
Financial conditions and obligations.

 
 
C.
Recipes.

 
 
D.
Manufacturing process.

 
 
E.
Prior contracts between ARC and any entity.

 
 
F.
General knowledge regarding prior operations of ARC.

 
 
4.
LIMITED AMOUNT OF TIME:

 
Rosenberger shall not be required to provide more than ten (10) hours per week
of consultation per the Agreement.
 
 
5.
PAYMENT TO ROSENBERGER:

 
ARC in consideration of the Agreement shall pay Rosenberger for the consulting
services the following:
 
 
A.
SEVENTY THOUSAND AND NO/100 ($70,000.00) DOLLARS on the effective date of this
Agreement.

 
 
B.
THIRTY-TWO THOUSAND FIVE HUNDRED AND NO/100 ($32,500.00) DOLLARS on September 1,
2013.

 

2

 

 

 
C.
THIRTY-TWO THOUSAND FIVE HUNDRED AND NO/100 ($32,500.00) DOLLARS on October 15,
2013.

 
 
D.
THIRTY-TWO THOUSAND FIVE HUNDRED AND NO/100 ($32,500.00) DOLLARS on December 1,
2013.

 
 
E.
THIRTY-TWO THOUSAND FIVE HUNDRED AND NO/100 ($32,500.00) DOLLARS on December 31,
2013.

 
On the effective date of the Agreement, ARC shall provide Rosenberger with a
check for each of the five (5) payments set forth above.  ARC and Rosenberger
acknowledge and agree that the checks evidencing the payments under Sections
5(B) through 5(E) will be post-dated with the date the applicable payment is
required to be made. Rosenberger shall be reimbursed promptly for all reasonable
and necessary business-related expenses pre-approved by ARC and incurred by
Rosenberger on behalf of ARC, including travel to and from ARC, hotel rooms,
meals and other related expenses.  Rosenberger shall submit expense reports to
ARC along with copies of the receipts and invoices supporting the expenses.
 
 
6.
INDEPENDENT CONTRACTOR

 
Rosenberger and ARC acknowledge and agree that the relationship hereunder
created is one of an independent contractor and not one of
employment.  Rosenberger shall at all times during the Term act as an
independent contractor and nothing hereunder shall be construed to be
inconsistent with this relationship or status or  create or imply a relationship
of employer-employee between ARC and Rosenberger.  Rosenberger shall not hold
Rosenberger out to third parties as an employee of ARC, and shall have no
authority to bind or commit ARC, legally or otherwise.  Rosenberger shall not be
entitled to any benefits paid by ARC to ARC’s employees.  Rosenberger shall be
solely responsible for any tax consequences applicable to Rosenberger by reason
of this Agreement and the relationship established hereunder, and ARC shall not
be responsible for the payment of any federal, state or local taxes or
contributions imposed under any employment insurance, social security, income
tax or other tax law or regulation with respect to Rosenberger’s performance of
consulting services hereunder.  ARC and Rosenberger shall report any and all
payments made by ARC pursuant to this Agreement to the appropriate governmental
agencies in a manner consistent with Rosenberger's status as an independent
contractor.
 

3

 

 

 
7.
CONFIDENTIALITY:

 
ARC and Rosenberger will keep the terms of the Agreement confidential, except as
otherwise required by law or in connection with any legal proceeding, provided
that ARC and Rosenberger may disclose relevant portions to ARC’s and
Rosenberger’s respective attorneys and accountants.
 
 
8.
COVENANT NOT TO COMPETE:

 
 
A)
In consideration of the terms, covenants, conditions and agreements of the
Agreement, for a period of one (1) year after the effective date of the
Agreement, Rosenberger will not directly or indirectly:

 
 
(i)
Enter into or attempt to enter into the Restrictive Business (as defined below)
within Duval County, Florida and within a ten (10) mile radius of the location
of any franchise restaurant owned and operated by ARC as of the date of the
breach.

 

4

 

 

 
(ii)
Induce or attempt to persuade any employee, agent, manager or director of ARC,
who is employed or engaged by ARC during the term of this covenant not to
compete, to terminate such employment or relationship in order to enter into any
relationship with Rosenberger, any business organization in which Rosenberger is
a participant in any capacity whatsoever, or any other business or organization
in competition with ARC’s business.

 
 
(iii)
Use or disclose the Confidential Information (as defined below); provided,
however, that Rosenberger may use or disclose the Confidential Information: (x)
in connection with a dispute between ARC and Rosenberger, or (y) pursuant to a
civil investigative order or subpoena or when otherwise required by judicial or
administrative process, provided that if any disclosure of the Confidential
Information is required of Rosenberger pursuant to a civil investigative order
or a subpoena or by a judicial or administrative process, then Rosenberger shall
provide ARC with prompt notice so that ARC may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of the Agreement.

 
 
B)
Notwithstanding the above, nothing in this Section 8 shall be deemed to prevent
Rosenberger from entering into a franchise agreement with ARC for the purpose of
owning and operating a Dick’s Wings restaurant or any other restaurant that ARC
may wish to franchise.

 

5

 

 

 
C)
For purposes of the Agreement, the following terms shall have the meanings
below:

 
 
(i)
“Restrictive Business” shall mean the operation of a restaurant that features
chicken wings that account for 10% or more of food sales.

 
 
(ii)
“Confidential Information” means any data and information that is owned by or
developed or prepared by or on behalf of ARC, whether embodied in writing or
other physical form or communicated or disclosed in any other manner, and that
is used by ARC in connection with ARC business that: (x) has value to ARC due to
or as a result of the fact that it is not generally known by its competitors;
and (y) is treated by ARC as confidential and is subject to reasonable efforts
by ARC to maintain such secrecy and confidentiality.  Assuming these criteria
are met, Confidential Information may include, without limitation, information
relating to the financial affairs, trade secrets, products, employees,
processes, recipes, business and marketing plans, methods, techniques and other
proprietary information relating to the business of ARC.  Notwithstanding the
foregoing, Confidential Information shall not include any data or information:
(x) that has voluntarily been disclosed to the public by ARC or has become
generally known to the public (except where public disclosure has been made
after the date hereof by or through Rosenberger or by a third person or entity
at the direction of Rosenberger in violation of the Agreement); or (y) that
otherwise enters the public domain through lawful means.

 

6

 

 

 
9.
INJUNCTION WITHOUT BOND

 
Rosenberger acknowledges that the restrictions contained in Sections 7 and 8
hereof are reasonable and necessary to protect the legitimate interests of ARC,
ARC’s subsidiaries, and ARC’s affiliate, that such restrictions are deemed to be
material, that ARC would not have entered into this Agreement in the absence of
such restrictions, that it would be impossible or inadequate to measure and
calculate ARC’s or ARC’s subsidiary’s or affiliate’s damages from any violation
of those Sections and that any violation of any provision of those Sections may
result in irreparable injury to ARC, ARC’s subsidiaries or affiliates (each of
which shall be deemed a third party beneficiary of such
restriction).  Rosenberger agrees that each of ARC, ARC’s subsidiaries, ARC’s
affiliates shall, whether or not it is pursuing any potential remedies at law,
be entitled to seek in any court of competent jurisdiction, preliminary and
permanent injunctive relief and to specific performance of any such provision of
this Agreement, without the necessity of proving actual damages, as well as to
an equitable accounting of all earnings, profits and other benefits arising from
any actual or threatened breach of Sections 7 and 8 hereof, which rights shall
be cumulative and in addition to any other rights or remedies to which ARC or
any subsidiary or affiliate of ARC may be entitled.  Rosenberger further agrees
that no bond or other security shall be required in obtaining such equitable
relief and Rosenberger hereby consents to the issuance of such injunction and to
the ordering of specific performance.
 
 
10.
GOVERNING LAW:

 
The Agreement shall be governed and interpreted by the laws of the State of
Florida.
 

7

 

 

 
11.
FREELY NEGOTIATED:

 
ARC and Rosenberger acknowledge that the terms of the Agreement have been
negotiated freely and entered into freely and there are no other agreements made
outside the Agreement to induce ARC or Rosenberger to enter into the
Agreement.  ARC and Rosenberger further acknowledge that Rosenberger and ARC
have had an opportunity have the Agreement reviewed by independent counsel and
whether or not ARC or Rosenberger has retained and consulted with independent
counsel, the opportunity to do so was available and if not exercised, the
failure to exercise said opportunity shall not be considered against
either.  Accordingly, no adverse presumption shall be made regarding the
drafting of the Agreement in favor of ARC or Rosenberger.
 
 
12.
EFFECTIVE DATE:

 
The Agreement shall become effective on the date the Voluntary Resignation and
Compensation Agreement, with Exclusive Assignment dated on or about the date
hereof between ARC, Moose River Management, Inc. and Rosenberger becomes
effective.
 
 
13.
COUNTERPARTS:

 
This agreement may be executed in counterparts, the combination of which shall
constitute the whole.
 
 
14.
FACSIMILE SIGNATURE:

 
Facsimile signatures of Rosenberger and ARC are acceptable and shall constitute
originals for purposes of the Agreement.
 

8

 

 

 
15.
PAYMENT GUARANTEE:

 
Notwithstanding any provision in this Agreement to the contrary, Rosenberger
shall be entitled to receive the compensation set forth in Section 5 regardless
of any breach of any provision of this Agreement by Rosenberger, regardless of
any claim by ARC that Rosenberger has breached any provision of this Agreement,
and regardless of whether ARC or Rosenberger terminates or attempts to terminate
this Agreement.  ARC acknowledges that it shall have no right to the return of
any portion of the compensation provided to Rosenberger under this
Agreement.  ARC’s obligations under this Section 14 shall survive the
termination of this Agreement, regardless of the reason for termination, and
shall inure to the benefit of Rosenberger and his heirs, beneficiaries,
successors, assigns, executors and administrators.
 
IN WITNESS WHEREOF, ARC and Rosenberger have executed the Agreement in multiple
originals on the date set forth below.
 

  ARC:          
AMERICAN RESTAURANT CONCEPTS, INC.
       
 
/s/ Rick Akam
  BY:   Rick Akam   DATE:  
7/12/13

 

 
ROSENBERGER:
     
 
/s/ Michael P. Rosenberger
  MICHAEL P. ROSENBERGER   DATE:  
7/12/13

 

9

 